          Case 2:20-cv-00829-GMN-NJK Document 11 Filed 07/22/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
     LEOPOLDO BARILLAS, et al.,
11                                                          Case No.: 2:20-cv-00829-GMN-NJK
            Plaintiff(s),
12                                                                         ORDER
     v.
13                                                                     [Docket No. 10]
     CSAA FIRE & CASUALTY INSURANCE
14   COMPANY,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan. Docket No. 10. The
17 discovery plan seeks several extra months for the discovery period so that counsel can concentrate
18 on a backlog of cases they contend was created by pandemic-related restrictions. Id. at 2. The
19 most fundamental flaw with this contention is that it appears to be cut-and-pasted from a discovery
20 plan submitted by counsel in another case that was flatly rejected a few weeks ago. Briseno v.
21 Ortega, Case No.: 2:20-cv-00680-GMN-NJK, Docket No. 26 (D. Nev. June 17, 2020). Courts do
22 not look kindly on the repetition of a rejected argument without any acknowledgment of the
23 previous order or any explanation why the previous order should not control. E.g. Atlantis Enters.
24 v. Avon Prods., 2010 WL 11519593, at *3 (C.D. Cal. Jan. 10, 2010) (quoting United States CFTC
25 v. Lake Shore Asset Mgmt., 540 F. Supp. 2d 994, 1015 (N.D. Ill. 2008)). The requested discovery
26 period in this case is rejected for the reasons already provided in Briseno.
27         In addition, despite a previous order identifying the local rules violation to defense counsel,
28 the discovery plan incorrectly calculates the discovery period from the Rule 26(f) conference

                                                     1
          Case 2:20-cv-00829-GMN-NJK Document 11 Filed 07/22/20 Page 2 of 2




 1 instead of the date of the answer. See Docket No. 10 at 3; but see Briseno, Docket No. 26 at 1 &
 2 n.1 (citing Local Rule 26-1(b)(1)).
 3         Accordingly, the pending discovery plan is DENIED. An amended discovery plan must
 4 be filed by July 28, 2020.
 5         IT IS SO ORDERED.
 6         Dated: July 22, 2020
 7                                                            ______________________________
                                                              Nancy J. Koppe
 8                                                            United States Magistrate Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
